            Case 6:16-cv-01188-JWB Document 335 Filed 09/10/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MARK HOLICK,                           )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )               No. 6:16-cv-01188-JWB
                                       )
JULIE BURKHART,                        )
                                       )
                        Defendant.     )

              DEFENDANT’S MOTION FOR TRIAL MANAGEMENT ORDER
                        REGARDING TIME ALLOCATION

        Ms. Burkhart respectfully asks the Court to issue a trial management order that expands

on the parameters set forth in the Court’s Amended Trial Scheduling Order (ECF 314) and Trial

Scheduling Order (ECF 275). Trial is scheduled to commence on Monday, September 30, 2019

at 9:00 a.m. and the parties have been allotted five trial days—until October 4, 2019—to present

their case, including closing arguments. ECF 314 at 1.

        To promote fairness and efficiency, Ms. Burkhart respectfully requests that the Court

confirm by order that, following voir dire, fifty percent of the remaining trial time will be allotted

to Mr. Holick and fifty percent will be allotted to Ms. Burkhart. Ms. Burkhart further proposes

that:

        •    time that a party spends presenting opening statements, examining or cross-

             examining witnesses, presenting evidence by reading or playing a deposition

             transcript, or otherwise presenting argument on behalf of a party be counted as the

             time of that party; and

        •    when an objection to the examination or cross examination of a witness takes more

             than one minute to resolve, the full time taken to resolve the objection be charged to
         Case 6:16-cv-01188-JWB Document 335 Filed 09/10/19 Page 2 of 4




           the objecting party if the objection is overruled, and the examining party if the

           objection is sustained.

       A clear case management order that equitably distributes trial time between the parties

and sets forth how trial time will be allocated promotes fundamental fairness and will help the

parties focus their evidence and efficiently present their case. See Duquesne Light Co. v.

Westinghouse Elec. Corp., 66 F.3d 604, 610 (3rd Cir. 1995) (finding time limits on parties’ trial

presentation permissible but observing that the “court must ensure that it allocates trial time

evenhandedly”); MCI Communications Corp. v. American Tel. and Tel. Co., 708 F.2d 1081,

1171 (7th Cir. 1983) (upholding trial court’s decision to limit each party to 26 days for

presentation of its evidence).

       Ms. Burkhart invited Plaintiff to jointly submit the trial time management proposal set

forth in this motion. Plaintiff declined.




Dated: September 10, 2019                             Respectfully submitted,

                                                      /s/ Robert V. Eye

                                                      Robert V. Eye SC#10689
                                                      Robert V. Eye Law Office
                                                      4840 Bob Billings Pkwy, Suite 1010
                                                      Lawrence, Kansas 66049
                                                      785-234-4040
                                                      785-749-1202 (fax)

                                                      John E. Hall*
                                                      Jennifer L. Saulino*
                                                      Elizabeth A. Saxe*
                                                      Julia F. Post*
                                                      Marianne F. Kies*
                                                      Annie X. Wang*
                                                      Amanda A. Humphreville*
                                                      COVINGTON & BURLING LLP

                                                 2
Case 6:16-cv-01188-JWB Document 335 Filed 09/10/19 Page 3 of 4




                                  One CityCenter
                                  850 Tenth Street, NW
                                  Washington, DC 20001
                                  (202) 662-6000
                                  (202) 662-6291 (fax)
                                  jhall@cov.com
                                  jsaulino@cov.com
                                  esaxe@cov.com
                                  jpost@cov.com
                                  mkies@cov.com
                                  awang@cov.com
                                  ahumphreville@cov.com

                                  *Admitted Pro Hac Vice

                                  Counsel for Julie Burkhart




                              3
         Case 6:16-cv-01188-JWB Document 335 Filed 09/10/19 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of September 2019, I electronically filed the

foregoing and any exhibits with the clerk of court using the CM/ECF system, which will send a

notice of electronic filing and a copy of the filing to all counsel of record.

                                               /s/ Robert V. Eye
                                               Robert V. Eye




                                                   4
